WHEELER, District Judge.
The packages all came, hut the examiner reported, and the appraiser returned, that the number of cigars called for by the invoice was 1,100 short. From this the board of general appraisers found that the number was so in fact short, and that the amount of duties should be lessened accordingly. The protest raised this question of shortage; and it was one affecting the amount of duties, on which an appeal lies to that board under section 14 of the customs administrative act (26 Stat. 137). The principal question made is as to whether there is any evidence to support this finding; and Merwin v. Magone, 17 C. C. A. 361, 70 Fed. 776, is relied upon to show that there was not. In that case the question was whether there was any evidence to support a finding the other way, and not whether there was any evidence of shortage. Here, the examiner and appraiser were government officials, charged to ascertain and report about this, and their report showed that, on opening the packages, a deficiency was “found on examination hv the appraisers.” This was not only some evidence, hut was the statutory evidence, on which an allowance is required to “he made in estimating the duties.” Rev. St. § 2921; Robertson v. Bradbury, 132 U. S. 491, 500, 10 Sup. Ct. 158. No further proof could be necessary, for the merchandise must have been in the custody of customs officials from the time of entry, which would show that what was examined was what was imported, and that none was lost after importation, and before examination. The statute seems to he based upon this presumption. Decision of general appraisers affirmed.